Dismissed and Memorandum Opinion filed January 31, 2008







Dismissed
and Memorandum Opinion filed January 31, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00026-CR
____________
 
RODNEY WAYNE SMITH,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
228th District Court
Harris County, Texas
Trial Court Cause No. 335645
 

 
M E M O R A N D U M   O P I N I O N
In the
trial court, appellant filed a petition for an order compelling discovery.  The
trial court granted this petition.  The State moved for new trial.  On
September 6, 2007, the trial court entered an order rescinding its previous
order and denying appellant=s petition for an order compelling discovery.  Appellant did
not file a timely motion for new trial.  Appellant filed an untimely request
for findings of fact and conclusions of law on October 26, 2007. Appellant=s notice of appeal was not filed
until December 31, 2007.




A
defendant=s notice of appeal must be filed within thirty days after sentence is
imposed, or other appealable order is signed, when the defendant has not filed
a motion for new trial.  See Tex.
R. App. P. 26.2(a)(1).  A notice of appeal that complies with the
requirements of Rule 26 is essential to vest the court of appeals with
jurisdiction.  Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App.
1998).  If an appeal is not timely perfected, a court of appeals does not
obtain jurisdiction to address the merits of the appeal.  Under those
circumstances it can take no action other than to dismiss the appeal.  Id.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed January
31, 2008.
Panel consists of Justices Yates, Guzman, and Brown.
Do Not Publish C Tex. R. App. P.
47.2(b).